Citation Nr: 9907113	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1951 to June 1954.  

The issue of entitlement to service connection for a low back 
disorder has been denied by rating decisions in March 1963, 
October 1990, November 1992, March 1993, and July 1993.  The 
veteran was notified of the July 1993 rating denial by letter 
of the same month and he was informed of his right to appeal 
the decision within one year.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) ( 
hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  The current 
claim arises from the veteran's October 1996 request that the 
issue of entitlement to service connection for a low back 
disorder be reopened; thus, the Board will address the issue 
of whether new and material evidence has been submitted since 
the last prior final rating decision in July 1993.

The veteran testified before the undersigned member of the 
Board at a hearing before the Board in Washington, D.C. in 
January 1999.  A motion to advance the instant claim on the 
Board's docket was received in February 1999.  As good or 
sufficient cause was shown for said petition, the motion to 
advance the appeal on the Board's docket was granted in March 
1999.


FINDINGS OF FACT

1.  Service connection for low back disability was last 
denied by rating decision in July 1993.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative and is not so significant that 
it must be considered in order to decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The July 1993 decision of the RO that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 (1998).

2.  Evidence received since the July 1993 RO decision is not 
new and material and, thus, the claim of service connection 
for a low back disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records include the April 1951 entrance 
physical examination wherein the veteran's spine was 
clinically evaluated as normal.  

In August 1951, the veteran reported back trouble.  He had 
bruised his back when he slipped and fell on wet pavement.  
He was seen 3 more times in August 1951 with the same 
complaint.  The last notation shows that the back was 
manipulated.  

In November 1951, the veteran was seen for lumbosacral 
strain.  Examination was not remarkable.  An adhesion splint 
was applied to the lumbar area.  Several days later he was 
retaped.  Later in November, the veteran reported having 
injured his back in basic training in August 1951 when he hit 
a ledge.  In December 1951, the veteran reported back pain.  

In May 1952, the veteran was seen for low back pain of 3 
months duration.  X-rays were negative.  There was no 
limitation of motion.  There was some pain on the left with 
straight leg testing.  The impression was low back pain.  The 
next day it was noted that there was no improvement.  It was 
noted that the veteran had fallen and injured his back months 
ago with severe pain since.  He was unable to perform his 
duties.  There was point tenderness over T12 and L1 without 
muscle spasm.  

The veteran was thereafter admitted to an evacuation hospital 
for observation for low back pain.  Reportedly, the veteran 
had first hurt his back two weeks before when he was thrown 
against a bunker by a shell blast.  The back hurt for 1 to 2 
days, then improved.  Two day ago the veteran was digging a 
pit, he fell backward and struck his low back on rocks.  He 
reported sharp low back pain with no radiation, worse in the 
morning.  X-rays were negative.  On examination, there was no 
spasm, motion was free, and reflexes and strength were 
normal.  The examiner could find nothing; no evidence of 
disease was found.  The diagnosis was low back pain and the 
veteran was returned to duty.  

A January 1954 mental hygiene notation indicates that the 
veteran stated that his problems started when a shell knocked 
him against a bunker in Korea and he was hospitalized for 4 
weeks for a back injury.  

On the June 1954 separation examination, the veteran did not 
report a history of bone, joint or other deformity.  On  
examination, the spine was clinically evaluated as normal. 

A July 1954 medical certificate indicates that the veteran 
reported that a shell had exploded in September 1952 throwing 
him against a wall, but he further indicated that he was not 
injured.  Now he believed that he was shell shocked.

On VA examination in May 1960, there were complaints relative 
to the back.  On examination, the musculoskeletal system was 
normal.  

In a January 1963 statement, the veteran reported back 
trouble to include myositis of the lumbar region.  

A VA hospital report from January to February 1963, shows 
that the veteran was admitted for a low backache.  He 
reported getting up for work about two weeks before when he 
noticed a dull aching sensation across the lower lumbar area.  
The veteran denied any recent injury to his back; however, he 
admitted to heavy lifting since he worked on transmissions as 
a car repairman.  On examination, there was mild tenderness 
of the lumbar region and over the sacroiliac joint.  X-rays 
of the lumbosacral segment of the spine were negative.  The 
diagnoses included myositis of the lumbar muscles, probably 
due to muscle strain.  

By rating action in March 1963, service connection for 
myositis of the lumbar region was denied as it was determined 
that this back condition was not related to service, and it 
was further indicated that the back strain may have come from 
some recent heavy lifting done by the veteran.

An April 1969 medical report from the veteran's employer 
shows that the veteran had been a passenger in a car when the 
driver hit another vehicle and the veteran injured his right 
ribs (2 fractures).  An April 1970 notation reflects that the 
veteran had been in an auto accident the year before, and 
that he had been having trouble with his back since then.  In 
May 1970, it was noted that the veteran had been treated by 
his outside physician for muscle spasm of the lumbar area.

On VA examination in April 1977, the veteran reported that he 
had a low backache off and on for a number of years.  He was 
hospitalized in 1961 for pulled back muscles.  He continued 
to have back discomfort especially with bad weather.  On 
examination, there was no tenderness over the lumbar spine or 
sacroiliac joints.  There was no spasm of the paravertebral 
muscles.  Flexion, extension, lateral bending and rotation of 
the back were normal.  Straight leg raising was normally 
performed.  X-rays of the lumbar spine revealed slight 
arthritis and slight irregularity of the superior end plate 
of L3, most likely due to arthritis.  There was no fracture 
or dislocation, and the disc spaces and alignment of the 
vertebrae were normal.  The diagnoses included mild 
osteoarthritis of the lumbar spine.

An April 1980 VA hospital summary shows that the veteran 
reported having been in 4 car accidents since service.

Statements from the veteran received in October 1990, and 
July and December 1992 indicated, in effect, that he was 
hospitalized in service for his back following a shell blast 
injury.

On VA orthopedic examination in February 1993, the veteran 
reported having injured his back in Korea when a shell 
detonated.  Current complaints included low back pain and a 
burning sensation of the left leg.  Examination of the spine 
showed no postural abnormalities or fixed deformity.  There 
was spasm with tenderness of the paralumbar muscles, and 
lumbar and sacroiliac joints.  X-rays of the lumbar spine 
showed mild degenerative changes.  The diagnosis was 
degenerative changes of the lumbar spine with radiculopathy 
on the right and left.

A November 1992 VA MRI of the lumbar spine, received in April 
1993, revealed moderately severe spinal stenosis at the L4-5 
level.

By rating decision in July 1993, it was noted that service 
connection for low back disability had been denied 
previously.  It was determined that the veteran developed a 
chronic low back disability many years after service with 
arthritis and spinal stenosis.  The additional information 
confirmed the well established point that the veteran had a 
post service back disability, but did not demonstrate a 
relationship to military service.  Based on this information, 
service connection for a low back disorder remained denied.  
The veteran failed to take any action with respect to the 
July 1993 denial of his claim; thus, that decision became 
final a year after the mailing of notification to him of the 
decision in July 1993.  38 C.F.R. §§  3.104, 20.302 (1998).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§  3.104, 20.1103 (1998).  In order to reopen his 
claim, the veteran must present or secure new and material 
evidence with respect to the disallowed claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, No. 97-2180 (U. S. Vet. App. 
Feb. 17, 1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Although the RO in this case cited the overruled portion of 
the Colvin test in the October 1997 statement of the case, it 
did not rely on this test in determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  Accordingly, the citing of this test is 
considered harmless error.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§  1101, 1112, 1113 (West 1991 & Supp 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The additional evidence received since the July 1993 rating 
decision consists of the following.  In October 1996, the 
veteran requested that his claim of service connection for a 
back injury be reopened.  He indicated that his back was 
first injured in Korea.  

A March 1996 VA hospital summary indicates that the veteran 
was status post a lumbar laminectomy in January 1995 for 
stenosis.  

On VA psychiatric examination in November 1997, the veteran 
reported experiencing severe back pain as a result of a 
concussion from an exploding artillery shell in service.  

Medical records from the Baltimore VA medical center show 
treatment for disabilities to include low back disability.

The veteran testified in January 1999 that his current low 
back disability, to include arthritis, was the result of 
service, that he injured his back on multiple occasions in 
service, that he had received ongoing treatment for the back 
since service.  Medical records pertaining to the veteran's 
early years postservice appear to be complete.  There are 
records from military and VA facilities pertaining to 
treatment in the veteran's early years postservice.  These 
records were considered previously by the RO in connection 
with earlier claims.  The veteran also testified that 
treating physicians had told him that there was a connection 
between his inservice back injury and post service 
disability.  However, he added that the physicians who 
related that his back disability may be due to service were 
no longer available.  (T-16).  VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran has 
clearly indicated that it would not be possible to obtain a 
written statement from a physician regarding a putative nexus 
as the referenced physicians were no longer available.  Thus, 
VA's duty under Robinette has been fulfilled.  

As referenced above, the RO's July 1993 denial was based on 
the fact that the veteran had presented no evidence that 
established that any current low back disability to include 
arthritis or stenosis was related to his military service.  
The additional evidence submitted is no more than cumulative 
or redundant as it shows continuing treatment for low back 
disability to include arthritis and stenosis many years after 
service without any evidence of a nexus to service.  The 
medical records are not material evidence because they do not 
provide credible medical findings that any post service low 
back disability is etiologically related to his inservice 
injury.  

The veteran's assertions that his current low back disability 
stemmed from a service injury, are fundamentally repetitious 
of contentions made when this claim was denied earlier, and 
may not be considered new evidence.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  These statements do not provide a 
causal link between the veteran's military service and 
current disability as a lay person may not offer evidence 
that requires medical knowledge.  See Nici v. Brown, 9 Vet. 
App. 494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); and Spalding v. Brown, 10 Vet. App. 6 (1997). 


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for low back disability, the 
claim is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 
- 10 -


- 8 -


